Appeal from an award to an employee injured while working during the noon hour upon laundry belonging to her family. The laundry was brought to the hospital by tacit permission of the employer. The evidence sustains the finding of the board that the injuries were received in the course of the employment. There was testimony that leave to do the laundry in the plant was a part of the worker’s compensation. Award unanimously affirmed, with one bill of costs to be divided equally between claimant-respondent and the Workmen’s Compensation Board, with disbursements to each. Present — Hill, P. J., Heffernan, Brewster, Poster and Deyo, JJ.